--------------------------------------------------------------------------------

VOTING AND EXCHANGE TRUST AGREEMENT

THIS AGREEMENT is dated for reference May 11, 2009.

AMONG:

> > > KEEWATIN WINDPOWER INC., a corporation existing under the laws of
> > > Saskatchewan (“ExchangeCo”)

AND

> > > KEEWATIN WINDPOWER CORP., a corporation existing under the laws of the
> > > State of Nevada (“Parent”)

AND

> > > VALIANT TRUST COMPANY, a trust company continued under the laws of Canada
> > > and registered to carry on business in the Province of British Columbia
> > > (“Trustee”)

WHEREAS:

A.      Pursuant to a share exchange agreement (the “Share Exchange Agreement”)
dated for reference May 11, 2009 among Parent, ExchangeCo, Sky Harvest Windpower
Corp. (the “Company”) and the shareholders of the Company, ExchangeCo has agreed
to issue exchangeable shares (the “Exchangeable Shares”) to certain holders of
common shares of the Company pursuant to the acquisition of common shares of the
Company contemplated by the Share Exchange Agreement; and

B.      Pursuant to the Share Exchange Agreement, Parent and ExchangeCo have
agreed to execute a voting and exchange trust agreement substantially in the
form of this Agreement; and

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1      Definitions

                         In this Agreement, the following terms shall have the
following meanings:

                         “Affiliate” of any Person means any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession by another Person,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that first mentioned Person, whether through the
ownership of voting securities, by contract or otherwise.

                         “Assignee” has the meaning ascribed to that term in
Section 12.3.

--------------------------------------------------------------------------------

- 2 -

                         “Authorized Person” has the meaning ascribed to that
term in Section 6.16.

                          “Automatic Exchange Rights” means the benefit of the
obligation of Parent to effect the automatic exchange of Parent Common Shares
for Exchangeable Shares pursuant to Section 5.13.

                         “Beneficiaries” means the registered holders from time
to time of Exchangeable Shares, other than Parent and the Parent Affiliates.

                         “Beneficiary Votes” has the meaning ascribed to that
term in Section 4.2.

                         “Board of Directors” means the Board of Directors of
ExchangeCo or Parent, as the case may be.

                         “Business Day” means any day on which commercial banks
are generally open for business in Vancouver, British Columbia, other than a
Saturday, a Sunday or a day observed as a holiday in Vancouver, British Columbia
under the laws of the Province of British Columbia or the federal laws of
Canada.

                         “Canadian Dollar Equivalent” means, in respect of an
amount expressed in a currency other than Canadian dollars (the “Foreign
Currency Amount”) at any date, the product obtained by multiplying: (a) the
Foreign Currency Amount, by (b) the noon spot exchange rate on such date for
such foreign currency expressed in Canadian dollars as reported by the Bank of
Canada or, in the event such spot exchange rate is not available, such exchange
rate on such date for such foreign currency expressed in Canadian dollars as may
be deemed by the Board of Directors to be appropriate for such purpose.

                         “Current Market Price” means, in respect of a Parent
Common Share on any date, the Canadian Dollar Equivalent of the average of the
closing prices of Parent Common Shares during a period of 20 consecutive trading
days ending not more than three trading days before such date on the OTC
Bulletin Board, or, if the Parent Common Shares are not then quoted on the OTC
Bulletin Board, on such other stock exchange or automated quotation system on
which the Parent Common Shares are listed or quoted, as the case may be, as may
be selected by the Board of Directors of Parent for such purpose; provided,
however, that if in the opinion of the Board of Directors of Parent the public
distribution or trading activity of Parent Common Shares during such period does
not create a market which reflects the fair market value of a Parent Common
Shares, then the Current Market Price of a Parent Common Share shall be
determined by the Board of Directors of Parent, in good faith and in its sole
discretion, and provided further that any such selection, opinion or
determination by the Board of Directors of Parent shall be conclusive and
binding.

                         “Entity” means any corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
firm, society or other enterprise, association, organization or entity.

                         “Exchange Right” has the meaning ascribed to that term
in Section 5.1.

                         “Exchangeable Share” means a share in the class of
non-voting exchangeable shares in the capital of ExchangeCo having the rights,
privileges, restrictions and conditions set forth in the Exchangeable Share
Provisions.

--------------------------------------------------------------------------------

- 3 -

                         “Exchangeable Share Provisions” means the rights,
privileges, restrictions and conditions attaching to the Exchangeable Shares as
set forth in Schedule O of the Share Exchange Agreement.

                         “Exchangeable Share Support Agreement” means the
exchangeable share support agreement made as of May 11, 2009 among ExchangeCo
and Parent.

                         “Governmental Body” means any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, provincial, local, municipal,
foreign or other government; or (c) governmental or quasi-governmental authority
of any nature (including any governmental division, department, agency,
commission, instrumentality, official, ministry, fund, foundation, center,
organization, unit, body or Entity and any court or other tribunal).

                         “Indemnified Parties” has the meaning ascribed to that
term in Section 8.1.

                         “Insolvency Event” means the institution by ExchangeCo
of any proceeding to be adjudicated a bankrupt or insolvent or to be wound up,
or the consent of ExchangeCo to the institution of bankruptcy, insolvency or
winding-up proceedings against ExchangeCo, or the filing of a petition, answer
or consent seeking dissolution or winding-up under any bankruptcy, insolvency or
analogous laws, including without limitation the Companies Creditors Arrangement
Act (Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
ExchangeCo to contest in good faith any such proceedings commenced in respect of
ExchangeCo within 30 days of becoming aware thereof, or the consent by
ExchangeCo to the filing of any such petition or to the appointment of a
receiver, or the making by ExchangeCo of a general assignment for the benefit of
creditors, or the admission in writing by ExchangeCo of its inability to pay its
debts generally as they become due, or ExchangeCo not being permitted, pursuant
to solvency requirements of applicable law, to redeem any Retracted Shares
pursuant to Section 6.6 of the Exchangeable Share Provisions.

                         “Liquidation Call Right” has the meaning ascribed to
that term in the Share Exchange Agreement.

                         “Liquidation Event” has the meaning ascribed to that
term in Section 5.13(b) .

                         “Liquidation Event Effective Date” has the meaning
ascribed to that term in Section 5.13(c) .

                         “List” has the meaning ascribed to that term in Section
4.6.

                         “Officer’s Certificate” means, with respect to Parent
or ExchangeCo, as the case may be, a certificate signed by any one of the
authorized signatories of Parent or ExchangeCo, as the case may be.

                         “Parent Affiliates” means Affiliates of Parent.

                         “Parent Common Share” means a share of common stock,
par value U.S. $0.001 per share, in the capital of Parent, and any other
security into which such share may be changed.

                         “Parent Consent” has the meaning ascribed to that term
in Section 4.2.

                         “Parent Meeting” has the meaning ascribed to that term
in Section 4.2.

--------------------------------------------------------------------------------

- 4 -

                         “Parent Special Voting Share” means the one share of
special voting stock of Parent, par value U.S.$0.001, which entitles the holder
of record of that share to a number of votes at meetings of holders of Parent
Common Shares equal to the number of Exchangeable Shares outstanding from time
to time (other than Exchangeable Shares held by Parent and Parent Affiliates).

                         “Parent Successor” has the meaning ascribed to that
term in Section 10.1.

                         “Person” means any individual, Entity or Governmental
Body.

                         “Redemption Call Right” has the meaning ascribed to
that term in the Share Exchange Agreement.

                         “Retracted Shares” has the meaning ascribed to that
term in Section 5.7.

                         “Retraction Call Right” has the meaning ascribed to
that term in the Exchangeable Share Provisions.

                         “Share Exchange Agreement” means the agreement dated
for reference May 11, 2009 between Parent, ExchangeCo and the Company and
certain shareholders of the Company, as amended, supplemented and/or restated in
accordance therewith, providing for, among other things, the acquisition of
common shares of the Company.

                         “Trust” means the trust created by this Agreement.

                         “Trust Estate” means the Parent Special Voting Share,
any other securities, the Exchange Right, the Automatic Exchange Rights and any
money or other property which may be held by Trustee from time to time pursuant
to this trust agreement.

                         “Trustee” means Valiant Trust Company or such other
trust company or other Entity that Parent and the Company choose and, subject to
the provisions of Article 9, includes any successor trust company.

                         “Voting Rights” means the voting rights attached to the
Parent Special Voting Share as set forth in Article 4.

1.2      Interpretation Not Affected by Headings, etc.

                         The division of this Agreement into Articles, Sections
and other portions and the insertion of headings are for convenience of
reference only and should not affect the construction or interpretation of this
Agreement. Unless otherwise indicated, all references to an “Article” or
“Section” followed by a number and/or a letter refer to the specified Article or
Section of this Agreement. The terms “this Agreement”, “hereof”, “herein” and
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof and include any agreement or
instrument supplementary or ancillary hereto.

1.3      Number, Gender, etc.

                         Words importing the singular number only shall include
the plural and vice versa. Words importing any gender shall include all genders.

--------------------------------------------------------------------------------

- 5 -

1.4      Date for any Action

                         If any date on which any action is required to be taken
under this Agreement is not a Business Day, such action shall be required to be
taken on the next succeeding Business Day.

Article 2
PURPOSE OF AGREEMENT

2.1      Establishment of Trust

                         The purpose of this Agreement is to create the Trust
for the benefit of the Beneficiaries, as herein provided. Trustee will hold the
Parent Special Voting Share in order to enable Trustee to execute the Voting
Rights and will hold the Exchange Right and the Automatic Exchange Rights in
order to enable Trustee to exercise such rights, in each case as Trustee for and
on behalf of the Beneficiaries as provided in this Agreement.

Article 3
PARENT SPECIAL VOTING SHARE

3.1      Issue and Ownership of the Parent Special Voting Share

                         Parent hereby issues to and deposits with Trustee, the
Parent Special Voting Share to be hereafter held of record by Trustee as Trustee
for and on behalf of, and for the use and benefit of, the Beneficiaries and in
accordance with the provisions of this Agreement. Parent hereby acknowledges
receipt from Trustee as Trustee for and on behalf of the Beneficiaries of good
and valuable consideration (and the adequacy thereof) for the issuance of the
Parent Special Voting Share by Parent to Trustee. During the term of the Trust
and subject to the terms and conditions of this Agreement, Trustee shall possess
and be vested with full legal ownership of the Parent Special Voting Share and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Parent Special Voting Share provided that Trustee shall:

  (a)

hold the Parent Special Voting Share and the legal title thereto as Trustee
solely for the use and benefit of the Beneficiaries in accordance with the
provisions of this Agreement; and

        (b)

except as specifically authorized by this Agreement, have no power or authority
to sell, transfer, vote or otherwise deal in or with the Parent Special Voting
Share and the Parent Special Voting Share shall not be used or disposed of by
Trustee for any purpose other than the purposes for which this Trust is created
pursuant to this Agreement.

3.2      Legended Share Certificates

                         ExchangeCo will cause each certificate representing
Exchangeable Shares to bear an appropriate legend notifying the Beneficiaries of
their right to instruct Trustee with respect to the exercise of the Voting
Rights in respect of the Exchangeable Shares of the Beneficiaries.

3.3      Safe Keeping of Certificate

                         The certificate representing the Parent Special Voting
Share shall at all times be held in safe keeping by Trustee or its duly
authorized agent.

--------------------------------------------------------------------------------

- 6 -

Article 4
EXERCISE OF VOTING RIGHTS

4.1      Voting Rights

                         Trustee, as the holder of record of the Parent Special
Voting Share, shall be entitled to vote in person or by proxy the Parent Special
Voting Share on any matters, questions, proposals or propositions whatsoever
that may properly come before the holders of Parent Common Shares at a Parent
Meeting or in connection with a Parent Consent. The Voting Rights shall be and
remain vested in and exercised by Trustee. Subject to Section 6.14:

  (a)

Trustee shall exercise the Voting Rights only on the basis of instructions
received in accordance with this Article 4 from Beneficiaries entitled to
instruct Trustee as to the voting thereof at the time at which the Parent
Meeting is held or a Parent Consent is sought; and

        (b)

to the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights to which such Beneficiary is entitled, Trustee shall not
exercise or permit the exercise of such Voting Rights.

4.2      Number of Votes

                         With respect to all meetings of stockholders of Parent
at which holders of Parent Common Shares are entitled to vote (each, a “Parent
Meeting”) and with respect to all written consents sought by Parent from its
stockholders including the holders of Parent Common Shares (each, a “Parent
Consent”), each Beneficiary shall be entitled to instruct Trustee to cast and
exercise one of the votes comprised in the Voting Rights for each Exchangeable
Share owned of record by such Beneficiary on the record date established by
Parent or by applicable law for such Parent Meeting or Parent Consent, as the
case may be (the “Beneficiary Votes”), in respect of each matter, question,
proposal or proposition to be voted on at such Parent Meeting or in connection
with such Parent Consent.

4.3      Mailings to Stockholders

                         With respect to each Parent Meeting and Parent Consent,
Trustee will mail or cause to be mailed (or otherwise communicate in the same
manner as Parent utilizes in communications to holders of Parent Common Shares
subject to Trustee being advised in writing of that method and its ability to
provide that method of communication) to each of the Beneficiaries named in the
List referred to in Section 4.6, the following materials (such mailing or
communication to commence on the same day as the mailing (or other
communication) is commenced by Parent to its stockholders or, if later, promptly
after receipt by Trustee of such materials):

  (a)

a copy of the notice of such Parent Meeting or such Parent Consent, together
with any related materials to be provided to stockholders of Parent;

        (b)

a statement that such Beneficiary is entitled to instruct Trustee as to the
exercise of the Beneficiary Votes with respect to such Parent Meeting or Parent
Consent or, pursuant to Section 4.7, to attend such Parent Meeting and to
exercise personally the Beneficiary Votes thereat;

        (c)

a statement as to the manner in which such instructions may be given to Trustee,
including an express indication that instructions may be given to Trustee to
give:


--------------------------------------------------------------------------------

- 7 -

  (i)

a proxy to such Beneficiary or his designee to exercise personally the
Beneficiary Votes; or

        (ii)

a proxy to a designated agent or other representative of the management of
Parent to exercise such Beneficiary Votes;


  (d)

a statement that if no such instructions are received from the Beneficiary, the
Beneficiary Votes to which such Beneficiary is entitled will not be exercised;

        (e)

a form of direction whereby the Beneficiary may instruct Trustee as to voting
and otherwise as contemplated herein; and

        (f)

a statement of the time and date by which such instructions must be received by
Trustee in order to be binding upon it, which, in the case of a Parent Meeting,
shall be not later than the close of business on the second Business Day prior
to such meeting, and of the method for revoking or amending such instructions.

                         For the purpose of determining Beneficiary Votes to
which a Beneficiary is entitled in respect of any Parent Meeting or Parent
Consent, the number of Exchangeable Shares owned of record by the Beneficiary
shall be determined at the close of business on the record date established by
Parent or by applicable law for purposes of determining stockholders entitled to
vote at such Parent Meeting or sign such Parent Consent. Parent will notify
Trustee of any decision of the Board of Directors of Parent with respect to the
calling of any Parent Meeting or with respect to the seeking of any Parent
Consent and shall provide all necessary information and materials to Trustee in
each case promptly and in any event in sufficient time to enable Trustee to
perform its obligations contemplated by this Section 4.3.

4.4      Copies of Stockholder Information

                         Parent will deliver to Trustee copies of all proxy
materials (including notices of Parent Meetings but excluding proxies to vote
Parent Common Shares), information statements, reports (including without
limitation, all interim and annual financial statements) and other written
communications that, in each case, are to be distributed from time to time to
holders of Parent Common Shares in sufficient quantities and in sufficient time
so as to enable Trustee to send those materials to each Beneficiary at the same
time as such materials are first sent to holders of Parent Common Shares.
Trustee will mail or otherwise send to each Beneficiary, at the expense of
Parent, copies of all such materials (and all materials specifically directed to
the Beneficiaries or to Trustee for the benefit of the Beneficiaries by Parent)
received by Trustee from Parent and will use its best efforts to mail or
otherwise send such materials contemporaneously with the sending by Parent or
its designee of such materials to holders of Parent Common Shares. Trustee will
also make available for inspection by any Beneficiary at Trustee’s principal
corporate trust office in the City of Vancouver during the regular business
hours of Trustee all proxy materials, information statements, reports and other
written communications that are:

  (a)

received by Trustee as the registered holder of the Parent Special Voting Share
and made available by Parent generally to the holders of Parent Common Shares;
or

        (b)

specifically directed to the Beneficiaries or to Trustee for the benefit of the
Beneficiaries by Parent.


--------------------------------------------------------------------------------

- 8 -

4.5      Other Materials

                         As soon as reasonably practicable after receipt by
Parent or stockholders of Parent (if such receipt is known by Parent) of any
material sent or given by or on behalf of a third party to holders of Parent
Common Shares generally, including without limitation, dissident proxy and
information circulars (and related information and material) and tender and
exchange offer circulars (and related information and material), Parent shall
use its reasonable efforts to obtain and deliver to Trustee copies thereof in
sufficient quantities so as to enable Trustee to forward such material (unless
the same has been provided directly to Beneficiaries by such third party) to
each Beneficiary as soon as possible thereafter. As soon as reasonably
practicable after receipt thereof, Trustee will mail or otherwise send to each
Beneficiary, at the expense of Parent, copies of all such materials received by
Trustee from Parent. Trustee will also make available for inspection by any
Beneficiary at Trustee’s principal corporate trust office in the City of
Vancouver during the regular business hours of Trustee copies of all such
materials.

4.6      List of Persons Entitled to Vote

                         ExchangeCo shall, (a) prior to each annual general and
special Parent Meeting or the seeking of any Parent Consent and (b) forthwith
upon each request made at any time by Trustee in writing, prepare or cause to be
prepared a list (a “List”) of the names and addresses of the Beneficiaries
arranged in alphabetical order (and, if requested, arranged by jurisdiction of
residence) and showing the number of Exchangeable Shares held of record by each
such Beneficiary, in each case at the close of business on the date specified by
Trustee in such request or, in the case of a List prepared in connection with a
Parent Meeting or a Parent Consent, at the close of business on the record date
established by Parent or pursuant to applicable law for determining the holders
of Parent Common Shares entitled to receive notice of and/or to vote at such
Parent Meeting or to give consent in connection with such Parent Consent. Each
such List shall be delivered to Trustee promptly after receipt by ExchangeCo of
such request or the record date for such meeting or seeking of consent, as the
case may be, and in any event within sufficient time to enable Trustee to
perform its obligations under this Agreement. Parent agrees to give ExchangeCo
notice (with a copy to Trustee) of the calling of any Parent Meeting or the
seeking of any Parent Consent, together with the record dates therefor,
sufficiently prior to the date of the calling of such meeting or seeking of such
consent so as to enable ExchangeCo to perform its obligations under this Section
4.6.

4.7      Entitlement to Direct Votes

                         Any Beneficiary named in a List prepared in connection
with any Parent Meeting or Parent Consent will be entitled (a) to instruct
Trustee in the manner described in Section 4.3 with respect to the exercise of
the Beneficiary Votes to which such Beneficiary is entitled or (b) to attend
such meeting and personally exercise thereat, as the proxy of Trustee, the
Beneficiary Votes to which such Beneficiary is entitled.

4.8      Voting by Trustee, and Attendance of Trustee Representative at Meeting

  (a)

In connection with each Parent Meeting and Parent Consent, Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section 4.3, the Beneficiary Votes as to
which such Beneficiary is entitled to direct the vote (or any lesser number
thereof as may be set forth in the instructions); provided, however, that such
written instructions are received by Trustee from the Beneficiary prior to the
time and date fixed by Trustee for receipt of such instruction in the notice
given by Trustee to the Beneficiary pursuant to Section 4.3.


--------------------------------------------------------------------------------

- 9 -

  (b)

Subject to the timely receipt of instructions as contemplated in Section 4.3(f),
Trustee shall cause a representative who is empowered by it to sign and deliver,
on behalf of Trustee, proxies for Voting Rights to attend each Parent Meeting.
Upon submission by a Beneficiary (or its designee) of identification
satisfactory to Trustee’s representative, and at the Beneficiary’s request, such
representative shall sign and deliver to such Beneficiary (or its designee) a
proxy to exercise personally the Beneficiary Votes as to which such Beneficiary
is otherwise entitled hereunder to direct the vote, if such Beneficiary either
(i) has not previously given Trustee instructions pursuant to Section 4.3 in
respect of such meeting or (ii) submits to such representative written
revocation of any such previous instructions. At such meeting, the Beneficiary
exercising such Beneficiary Votes shall have the same rights as Trustee to speak
at the meeting in favour of any matter, question, proposal or proposition, to
vote by way of ballot at the meeting in respect of any matter, question,
proposal or proposition, and to vote at such meeting by way of a show of hands
in respect of any matter, question or proposition.

4.9      Distribution of Written Materials

                         Any written materials distributed by Trustee pursuant
to this Agreement shall be sent by mail (or otherwise communicated in the same
manner as Parent utilizes in communications to holders of Parent Common Shares
subject to Trustee being advised in writing of that method of communication and
its ability to provide that method of communication) to each Beneficiary at its
address as shown on the books of ExchangeCo. ExchangeCo shall provide or cause
to be provided to Trustee for this purpose, on a timely basis and without charge
or other expense:

  (a)

a current List; and

        (b)

upon the request of Trustee, mailing labels to enable Trustee to carry out its
duties under this Agreement.

4.10      Termination of Voting Rights

                         All of the rights of a Beneficiary with respect to the
Beneficiary Votes exercisable in respect of the Exchangeable Shares held by such
Beneficiary, including the right to instruct Trustee as to the voting of or to
vote personally such Beneficiary Votes, shall be deemed to be surrendered by the
Beneficiary to Parent, and such Beneficiary Votes and the Voting Rights
represented thereby shall cease immediately upon the delivery by such holder to
Trustee of the certificates representing such Exchangeable Shares in connection
with the exercise by the Beneficiary of the Exchange Right or the occurrence of
the automatic exchange of Exchangeable Shares for Parent Common Shares, as
specified in Article 5 (unless, in either case, Parent shall not have delivered
the requisite Parent Common Shares issuable in exchange for the Exchangeable
Shares to Trustee for delivery to the Beneficiaries), or upon the redemption of
Exchangeable Shares pursuant to Article 6 or 7 of the Exchangeable Share
Provisions, or upon the effective date of the liquidation, dissolution or
winding-up of ExchangeCo pursuant to Article 5 of the Exchangeable Share
Provisions, or upon the purchase of Exchangeable Shares from the holder thereof
by ExchangeCo pursuant to the exercise by ExchangeCo of the Retraction Call
Right, the Redemption Call Right or the Liquidation Call Right.

--------------------------------------------------------------------------------

- 10 -

Article 5
EXCHANGE RIGHT AND AUTOMATIC EXCHANGE

5.1      Grant and Ownership of the Exchange Right

                         Parent hereby grants to Trustee as Trustee for and on
behalf of, and for the use and benefit of, the Beneficiaries the right (the
“Exchange Right”), exercisable upon the occurrence and during the continuance of
an Insolvency Event, to require Parent to purchase from each or any Beneficiary
all or any part of the Exchangeable Shares held by the Beneficiary and the
Automatic Exchange Rights, all in accordance with the provisions of this
Agreement. Parent hereby acknowledges receipt from Trustee as Trustee for and on
behalf of the Beneficiaries of good and valuable consideration (and the adequacy
thereof) for the grant of the Exchange Right and the Automatic Exchange Rights
by Parent to Trustee. During the term of the Trust and subject to the terms and
conditions of this Agreement, Trustee shall possess and be vested with full
legal ownership of the Exchange Right and the Automatic Exchange Rights and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Exchange Right and the Automatic Exchange Rights, provided that
Trustee shall:

  (a)

hold the Exchange Right and the Automatic Exchange Rights and the legal title
thereto as Trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and

        (b)

except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Rights, and Trustee shall not exercise any such rights for any purpose
other than the purposes for which the Trust is created pursuant to this
Agreement.

5.2      Legended Share Certificates

                         ExchangeCo will cause each certificate representing
Exchangeable Shares to bear an appropriate legend notifying the Beneficiaries
of:

  (a)

their right to instruct Trustee with respect to the exercise of the Exchange
Right in respect of the Exchangeable Shares held by a Beneficiary;

        (b)

the Automatic Exchange Rights; and

        (c)

any additional rights or restrictions required under applicable laws.

5.3      General Exercise of Exchange Right

                         The Exchange Right shall be and remain vested in and
exercisable by Trustee. Subject to Section 6.14, Trustee shall exercise the
Exchange Right only on the basis of instructions received pursuant to this
Article 5 from Beneficiaries entitled to instruct Trustee as to the exercise
thereof. To the extent that no instructions are received from a Beneficiary with
respect to the Exchange Right, Trustee shall not exercise or permit the exercise
of the Exchange Right.

--------------------------------------------------------------------------------

- 11 -

5.4      Purchase Price

                         The purchase price payable by Parent for each
Exchangeable Share to be purchased by Parent under the Exchange Right shall be
an amount per share equal to (a) the Current Market Price of a Parent Common
Share on the last Business Day prior to the day of closing of the purchase and
sale of such Exchangeable Share under the Exchange Right, which shall be
satisfied in full by Parent causing to be sent to such holder one Parent Common
Share; plus (b) to the extent not paid by ExchangeCo, an additional amount
equivalent to the full amount of all declared and unpaid dividends on each such
Exchangeable Share held by such holder on any dividend record date which
occurred prior to the closing of the purchase and sale. In connection with each
exercise of the Exchange Right, Parent shall provide to Trustee an Officer’s
Certificate setting forth the calculation of the purchase price for each
Exchangeable Share. The purchase price for each such Exchangeable Share so
purchased may be satisfied only by Parent issuing and delivering or causing to
be delivered to Trustee, on behalf of the relevant Beneficiary, one Parent
Common Share and on the applicable payment date a cheque for the balance, if
any, of the purchase price without interest (but less any amounts withheld
pursuant to Section 5.14) .

5.5      Exercise Instructions

                         Subject to the terms and conditions herein set forth, a
Beneficiary shall be entitled, upon the occurrence and during the continuance of
an Insolvency Event, to instruct Trustee to exercise the Exchange Right with
respect to all or any part of the Exchangeable Shares registered in the name of
such Beneficiary on the books of ExchangeCo. To cause the exercise of the
Exchange Right by Trustee, the Beneficiary shall deliver to Trustee, in person
or by certified or registered mail, at its principal corporate trust office in
Vancouver, British Columbia or at such other places in Canada as Trustee may
from time to time designate by written notice to the Beneficiaries, the
certificates representing the Exchangeable Shares which such Beneficiary desires
Parent to purchase, duly endorsed in blank for transfer, and accompanied by such
other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under applicable laws and the constating documents of
ExchangeCo and such additional documents and instruments as Trustee, Parent or
ExchangeCo may reasonably require together with (a) a duly completed form of
notice of exercise of the Exchange Right, contained on the reverse of or
attached to the Exchangeable Share certificates, stating (i) that the
Beneficiary thereby instructs Trustee to exercise the Exchange Right so as to
require Parent to purchase from the Beneficiary the number of Exchangeable
Shares specified therein, (ii) that such Beneficiary has good title to and owns
all such Exchangeable Shares to be acquired by Parent free and clear of all
liens, claims, security interests, adverse claims and encumbrances, (iii) the
names in which the certificates representing Parent Common Shares issuable in
connection with the exercise of the Exchange Right are to be issued, and (iv)
the names and addresses of the Persons to whom such new certificates should be
delivered; and (b) payment (or evidence satisfactory to Trustee, ExchangeCo and
Parent of payment) of the taxes (if any) payable as contemplated by Section 5.8
of this Agreement. If only a part of the Exchangeable Shares represented by any
certificate or certificates delivered to Trustee are to be purchased by Parent
under the Exchange Right, a new certificate for the balance of such Exchangeable
Shares shall be issued to the holder at the expense of ExchangeCo.

5.6      Delivery of Parent Common Shares; Effect of Exercise

                         Promptly after receipt of the certificates representing
the Exchangeable Shares which the Beneficiary desires Parent to purchase under
the Exchange Right, together with such documents and instruments of transfer and
a duly completed form of notice of exercise of the Exchange Right (and payment
of taxes, if any, payable as contemplated by Section 5.8 or evidence thereof),
duly endorsed for transfer to Parent, Trustee shall notify Parent and ExchangeCo
of its receipt of the same, which notice to Parent and ExchangeCo shall
constitute exercise of the Exchange Right by Trustee on behalf of the holder

--------------------------------------------------------------------------------

- 12 -

of such Exchangeable Shares, and Parent shall promptly thereafter deliver or
cause to be delivered to Trustee, for delivery to the Beneficiary of such
Exchangeable Shares (or to such other Persons, if any, properly designated by
such Beneficiary) the number of Parent Common Shares issuable in connection with
the exercise of the Exchange Right, and on the applicable payment date cheques
for the balance, if any, of the total purchase price therefor without interest
(but less any amounts withheld pursuant to Section 5.14; provided, however, that
no such delivery shall be made unless and until the Beneficiary requesting the
same shall have paid (or provided evidence satisfactory to Trustee, ExchangeCo
and Parent of the payment of) the taxes (if any) payable as contemplated by
Section 5.8 of this Agreement. Immediately upon the giving of notice by Trustee
to Parent and ExchangeCo of the exercise of the Exchange Right as provided in
this Section 5.6, the closing of the transaction of purchase and sale
contemplated by the Exchange Right shall be deemed to have occurred and the
holder of such Exchangeable Shares shall be deemed to have transferred to Parent
all of such holder’s right, title and interest in and to such Exchangeable
Shares shall cease to be a holder of such Exchangeable Shares and shall not be
entitled to exercise any of the rights of a holder in respect thereof, other
than the right to receive his proportionate part of the total purchase price for
those Exchangeable Shares (together with a cheque for the balance, if any, of
the total purchase price therefor without interest (but less any amounts
withheld pursuant to Section 5.14), unless the requisite number of Parent Common
Shares is not allotted, issued and delivered by Parent to Trustee within five
Business Days of the date of the giving of such notice by Trustee and cheque for
the balance, if any, of the total purchase price for such Exchangeable Shares is
not issued and delivered to Trustee on the applicable payment date, in which
case the rights of the Beneficiary shall remain unaffected until such Parent
Common Shares are so allotted, issued and delivered by Parent and any such
cheque is issued and delivered by Parent. Upon delivery by Parent to Trustee of
such Parent Common Shares, Trustee shall deliver such Parent Common Shares to
such Beneficiary (or to such other Persons, if any, properly designated by such
Beneficiary). Concurrently with such Beneficiary ceasing to be a holder of
Exchangeable Shares, the Beneficiary shall be considered and deemed for all
purposes to be the holder of the Parent Common Shares delivered to it pursuant
to the Exchange Right.

5.7     Exercise of Exchange Right Subsequent to Retraction

                         In the event that a Beneficiary has exercised its right
under Article 6 of the Exchangeable Share Provisions to require ExchangeCo to
redeem any or all of the Exchangeable Shares held by the Beneficiary (the
“Retracted Shares”) and is notified by ExchangeCo pursuant to Section 6.6 of the
Exchangeable Share Provisions that ExchangeCo will not be permitted as a result
of solvency requirements of applicable law to redeem all such Retracted Shares,
and provided that ExchangeCo shall not have exercised the Retraction Call Right
with respect to the Retracted Shares and that the Beneficiary has not revoked
the retraction request delivered by the Beneficiary to ExchangeCo pursuant to
Section 6.1 of the Exchangeable Share Provisions, the retraction request will
constitute and will be deemed to constitute notice from the Beneficiary to
Trustee instructing Trustee to exercise the Exchange Right with respect to those
Retracted Shares that ExchangeCo is unable to redeem. In any such event,
ExchangeCo hereby agrees with Trustee and in favour of the Beneficiary to
immediately notify Trustee of the prohibition against ExchangeCo redeeming all
of the Retracted Shares and to promptly to forward or cause to be forwarded to
Trustee all relevant materials delivered by the Beneficiary to ExchangeCo or to
the transfer agent of the Exchangeable Shares (including without limitation, a
copy of the retraction request delivered pursuant to Section 6.1 of the
Exchangeable Share Provisions) in connection with such proposed redemption of
the Retracted Shares and Trustee will thereupon exercise the Exchange Right with
respect to the Retracted Shares that ExchangeCo is not permitted to redeem and
will require Parent to purchase such shares in accordance with the provisions of
this Article 5.

--------------------------------------------------------------------------------

- 13 -

5.8      Stamp or Other Transfer Taxes

                         Upon any sale of Exchangeable Shares to Parent pursuant
to the Exchange Right or the Automatic Exchange Rights, the share certificate or
certificates representing Parent Common Shares to be delivered in connection
with the payment of the total purchase price therefor shall be issued in the
name of the Beneficiary of the Exchangeable Shares so sold or in such names as
such Beneficiary may otherwise direct in writing without charge to the holder of
the Exchangeable Shares so sold; provided, however, that such Beneficiary (a)
shall pay (and none of Parent, ExchangeCo or Trustee shall be required to pay)
any documentary, stamp, transfer or other taxes that may be payable in respect
of any transfer involved in the issuance or delivery of such shares to a Person
other than such Beneficiary or (b) shall have evidenced to the satisfaction of
Trustee, Parent and ExchangeCo that such taxes, if any, have been paid.

5.9      Notice of Insolvency Event

                         As soon as practicable following the occurrence of an
Insolvency Event or any event that with the giving of notice or the passage of
time or both would be an Insolvency Event, ExchangeCo and Parent shall give
written notice thereof to Trustee. As soon as practicable following the receipt
of notice from ExchangeCo and Parent of the occurrence of an Insolvency Event,
or upon Trustee becoming aware of an Insolvency Event, Trustee will mail to each
Beneficiary, at the expense of Parent, a notice of such Insolvency Event, in the
form provided by the Parent, which notice shall contain a brief statement of the
rights of the Beneficiaries with respect to the Exchange Right.

5.10      Qualification of Parent Common Shares

                         Parent will in good faith expeditiously take all such
reasonable actions and do all such reasonable things as are necessary or
desirable to cause all Parent Common Shares to be delivered pursuant to the
Exchange Right or the Automatic Exchange Rights to be listed, quoted or posted
for trading on all stock exchanges and quotation systems on which outstanding
Parent Common Shares have been listed by Parent and remain listed and are quoted
or posted for trading at such time.

5.11      Parent Common Shares

                         Parent hereby represents, warrants and covenants that
the Parent Common Shares issuable as described herein will be duly authorized
and validly issued as fully paid and non-assessable and shall be free and clear
of any lien, claim or encumbrance.

5.12      Prohibition on Voluntary Liquidation

                         Parent covenants that it shall not take any action
relating to a voluntary liquidation, dissolution or winding-up of ExchangeCo or
its successors, prior to the Redemption Date (as defined in the Exchangeable
Share Provisions) unless prior to such liquidation, dissolution or winding-up
Parent shall have taken such actions to ensure that it is possible for holders
of Exchangeable Shares to extend through to the Redemption Date (subject to the
continuing effect of other provisions of this Agreement which may permit the
redemption or other termination of the Exchangeable Shares prior to the
Redemption Date) the deferral of any gain incurred by such holders that would
otherwise have been recognized at the closing of the transactions contemplated
by the Share Exchange Agreement.

5.13      Automatic Exchange on Liquidation of Parent

  (a)

Parent will give Trustee notice of each of the following events at the time set
forth below:


--------------------------------------------------------------------------------

- 14 -

  (i)

in the event of any determination by the Board of Directors of Parent to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Parent or to effect any other distribution of assets of Parent among
its shareholders for the purpose of winding up its affairs, at least 60 days
prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and

        (ii)

as soon as practicable following the earlier of (A) receipt by Parent of notice
of, and (B) Parent otherwise becoming aware of, any threatened or instituted
claim, suit, petition or other proceedings with respect to the involuntary
liquidation, dissolution or winding-up of Parent or to effect any other
distribution of assets of Parent among its shareholders for the purpose of
winding up its affairs, in each case where Parent has failed to contest in good
faith any such proceeding commenced in respect of Parent within 30 days of
becoming aware thereof.


  (b)

As soon as practicable following receipt by Trustee from Parent of notice of any
event (a “Liquidation Event”) contemplated by Section 5.13(a)(i) or 5.13(a)(ii)
above, Trustee will give notice thereof to the Beneficiaries. Such notice shall
include a brief description of the automatic exchange of Exchangeable Shares for
Parent Common Shares provided for in Section 5.13(c).

        (c)

In order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Parent Common Shares in the distribution of assets of Parent
in connection with a Liquidation Event, on the fifth Business Day prior to the
effective date (the “Liquidation Event Effective Date”) of a Liquidation Event
all of the then outstanding Exchangeable Shares shall be automatically exchanged
for Parent Common Shares. To effect such automatic exchange, Parent shall
purchase on the fifth Business Day prior to the Liquidation Event Effective Date
each Exchangeable Share then outstanding and held by Beneficiaries, and each
Beneficiary shall sell the Exchangeable Shares held by it at such time, for a
total purchase price per share equal to (a) the Current Market Price of a Parent
Common Share on the fifth Business Day prior to the Liquidation Event Effective
Date, which shall be satisfied in full by Parent issuing to the Beneficiary one
Parent Common Share, and (b) to the extent not paid by ExchangeCo, an additional
amount equivalent to the full amount of all declared and unpaid dividends on
each such Exchangeable Share held by such holder on any dividend record date
which occurred prior to the date of the exchange. In connection with such
automatic exchange, Parent will provide to Trustee an Officer’s Certificate
setting forth the calculation of the purchase price for each Exchangeable Share.

        (d)

On the fifth Business Day prior to the Liquidation Event Effective Date, the
closing of the transaction of purchase and sale contemplated by the automatic
exchange of Exchangeable Shares for Parent Common Shares shall be deemed to have
occurred, and each Beneficiary shall be deemed to have transferred to Parent all
of the Beneficiary’s right, title and interest in and to such Beneficiary’s
Exchangeable Shares and the related interest in the Trust Estate and shall cease
to be a holder of such Exchangeable Shares and Parent shall issue to the
Beneficiary the Parent Common Shares issuable upon the automatic exchange of
Exchangeable Shares for Parent Common Shares and on the applicable payment date
shall deliver to Trustee for delivery to the Beneficiary a cheque for the
balance, if any, of the total purchase price for such Exchangeable Shares
without interest but less any amounts withheld pursuant to Section 5.14.
Concurrently with such Beneficiary ceasing to be a holder of Exchangeable
Shares, the Beneficiary shall be


--------------------------------------------------------------------------------

- 15 -

considered and deemed for all purposes to be the holder of the Parent Common
Shares issued pursuant to the automatic exchange of Exchangeable Shares for
Parent Common Shares and the certificates held by the Beneficiary previously
representing the Exchangeable Shares exchanged by the Beneficiary with Parent
pursuant to such automatic exchange shall thereafter be deemed to represent
Parent Common Shares issued to the Beneficiary by Parent pursuant to such
automatic exchange. Upon the request of a Beneficiary and the surrender by the
Beneficiary of Exchangeable Share certificates deemed to represent Parent Common
Shares, duly endorsed in blank and accompanied by such instruments of transfer
as Parent may reasonably require, Parent shall deliver or cause to be delivered
to the Beneficiary certificates representing Parent Common Shares of which the
Beneficiary is the holder.

5.14      Withholding Rights

                         Parent, ExchangeCo and Trustee shall be entitled to
deduct and withhold from any consideration otherwise payable under this
Agreement to any holder of Exchangeable Shares or Parent Common Shares such
amounts as Parent, ExchangeCo or Trustee is required or permitted to deduct and
withhold with respect to such payment under the Income Tax Act (Canada), the
United States Internal Revenue Code of 1986 or any provision of provincial,
state, local or foreign tax law, in each case as amended or succeeded. To the
extent that amounts are so withheld, such withheld amounts shall be treated for
all purposes as having been paid to the holder of the shares in respect of which
such deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate taxing authority. To the extent that the
amount so required or permitted to be deducted or withheld from any payment to a
holder exceeds the cash portion of the consideration otherwise payable to the
holder, Parent, ExchangeCo and Trustee are hereby authorized to sell or
otherwise dispose of such portion of the consideration as is necessary to
provide sufficient funds to Parent, ExchangeCo or Trustee, as the case may be,
to enable it to comply with such deduction or withholding requirement and
Parent, ExchangeCo or Trustee shall notify the holder thereof and remit to such
holder any unapplied balance of the net proceeds of such sale. Prior to making
any distribution to holders of Exchangeable Shares or Parent Common Shares,
Parent or ExchangeCo, as the case may be, shall ensure that Trustee has access
to sufficient funds (by directly providing, if necessary, such funds to Trustee)
to enable Trustee to comply with any applicable withholding taxes in connection
with such consideration. In carrying out its duties under this Section 5.14,
Trustee may obtain the advice of and assistance from such experts as Trustee may
reasonably consider necessary or advisable. If requested by Trustee, Parent
shall retain such experts for providing such advice or assistance to Trustee.

Article 6
CONCERNING THE TRUSTEE

6.1      Powers and Duties of the Trustee

                         The rights, powers, duties and authorities of Trustee
under this Agreement, in its capacity as Trustee of the Trust, shall include:

  (a)

receipt and deposit of the Parent Special Voting Share from Parent as Trustee
for and on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

        (b)

granting proxies and distributing materials to Beneficiaries as provided in this
Agreement;

        (c)

voting the Beneficiary Votes in accordance with the provisions of this
Agreement;


--------------------------------------------------------------------------------

- 16 -

  (d)

receiving the grant of the Exchange Right and the Automatic Exchange Rights from
Parent as Trustee for and on behalf of the Beneficiaries in accordance with the
provisions of this Agreement;

        (e)

exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Rights, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries Exchangeable
Shares and other requisite documents and distributing to such Beneficiaries
Parent Common Shares and cheques, if any, to which such Beneficiaries are
entitled upon the exercise of the Exchange Right or pursuant to the Automatic
Exchange Rights, as the case may be;

        (f)

holding title to the Trust Estate;

        (g)

investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this trust agreement;

        (h)

taking action at the written direction of a Beneficiary or Beneficiaries to
enforce the obligations of Parent and ExchangeCo under this Agreement; and

        (i)

taking such other actions and doing such other things as are specifically
provided in this Agreement.

                         In the exercise of such rights, powers, duties and
authorities Trustee shall have (and is granted) such incidental and additional
rights, powers, duties and authority not in conflict with any of the provisions
of this Agreement as Trustee, acting in good faith and in the reasonable
exercise of its discretion, may deem necessary, appropriate or desirable to
effect the purpose of the Trust. Any exercise of such discretionary rights,
powers, duties and authorities by Trustee shall be final, conclusive and binding
upon all Persons.

                         Trustee in exercising its rights, powers, duties and
authorities hereunder shall act honestly and in good faith and with a view to
the best interests of the Beneficiaries and shall exercise the care, diligence
and skill that a reasonably prudent Trustee would exercise in comparable
circumstances.

                         The duties and obligations of Trustee shall be
determined by the provisions hereof and by the provisions of applicable law and
accordingly, Trustee shall only be responsible for the performance of such
duties and obligations as it has undertaken herein or as required by applicable
law. Where the provision of documentation to Trustee is contemplated by this
Agreement, Trustee shall retain the right not to act and shall be held not to be
liable for refusing to act unless it has received such documentation in a clear
and reasonable form that complies with the terms of this Agreement. Such
documentation must not require the exercise of any discretion or independent
judgment on the part of Trustee except as provided herein.

--------------------------------------------------------------------------------

- 17 -

6.2      No Conflict of Interest

                         Trustee represents to Parent and ExchangeCo that at the
date of execution and delivery of this Agreement there exists no material
conflict of interest in the role of Trustee as a fiduciary hereunder and the
role of Trustee in any other capacity. Trustee shall, within 90 days after it
becomes aware that such material conflict of interest exists, either eliminate
such material conflict of interest or resign in the manner and with the effect
specified in Article 9. If, notwithstanding the foregoing provisions of this
Section 6.2, Trustee has such a material conflict of interest, the validity and
enforceability of this Agreement shall not be affected in any manner whatsoever
by reason only of the existence of such material conflict of interest. If
Trustee contravenes the foregoing provisions of this Section 6.2, any interested
party may apply to the Supreme Court of British Columbia for an order that
Trustee be replaced as Trustee hereunder.

6.3      Dealings with Transfer Agents, Registrars, etc.

 

Parent and ExchangeCo irrevocably authorize Trustee, from time to time, to:

        (a)

consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Parent Common Shares; and

        (b)

requisition, from time to time, (i) from any such registrar or transfer agent
any information readily available from the records maintained by it which
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement and (ii) from the transfer agent of Parent
Common Shares, and any subsequent transfer agent of such shares, the share
certificates issuable upon the exercise from time to time of the Exchange Right
and pursuant to the Automatic Exchange Rights in the manner specified in Article
5 hereof.

                         Parent and ExchangeCo irrevocably authorize their
respective registrars and transfer agents to comply with all such requests.
Parent covenants that it will supply its transfer agent with duly executed share
certificates for the purpose of completing the exercise from time to time of the
Exchange Right and the Automatic Exchange Rights in each case pursuant to
Article 5 hereof.

6.4      Books and Records

                         Trustee shall keep available for inspection by Parent
and ExchangeCo at Trustee’s principal corporate trust office in Vancouver,
British Columbia correct and complete books and records of account relating to
the Trust created by this Agreement, including without limitation, all relevant
data relating to mailings and instructions to and from Beneficiaries and all
transactions pursuant to the Exchange Right and the Automatic Exchange Rights.
On or before January 31, 2009, and on or before January 31 in every year
thereafter, so long as the Parent Special Voting Share is on deposit with
Trustee, Trustee shall transmit to Parent and ExchangeCo a brief report, dated
as of the preceding December 31, with respect to:

  (a)

the property and funds comprising the Trust Estate as of that date;

        (b)

the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by Trustee on behalf of Beneficiaries in
consideration of the issuance by Parent of Parent Common Shares in connection
with the Exchange Right, during the calendar year ended on such December 31; and


--------------------------------------------------------------------------------

- 18 -

  (c)

any action taken by Trustee in the performance of its duties under this
Agreement which it had not previously reported.

6.5      Indemnification Prior to Certain Actions by Trustee

                         Trustee shall exercise any or all of the rights,
duties, powers or authorities vested in it by this Agreement at the request,
order or direction of any Beneficiary upon such Beneficiary furnishing to
Trustee reasonable security, funding or indemnity, satisfactory to Trustee,
acting reasonably, against the costs, expenses and liabilities which may be
incurred by Trustee therein or thereby, provided that no Beneficiary shall be
obligated to furnish to Trustee any such security, funding or indemnity in
connection with the exercise by Trustee of any of its rights, duties, powers and
authorities with respect to the Parent Special Voting Share pursuant to Article
4, subject to Section 6.14, and with respect to the Exchange Right pursuant to
Article 5, subject to Section 6.14, and with respect to the Automatic Exchange
Rights pursuant to Article 5, subject to Section 6.14.

                         None of the provisions contained in this Agreement
shall require Trustee to expend or risk its own funds or otherwise incur
financial liability in the exercise of any of its rights, powers, duties, or
authorities unless funded, given security or indemnified as aforesaid.

6.6      Action of Beneficiaries

                         No Beneficiary shall have the right to institute any
action, suit or proceeding or to exercise any other remedy authorized by this
Agreement for the purpose of enforcing any of its rights or for the execution of
any trust or power hereunder unless the Beneficiary has requested Trustee to
take or institute such action, suit or proceeding and furnished Trustee with the
security, funding or indemnity referred to in Section 6.5 and Trustee shall have
failed to act within a reasonable time thereafter. In such case, but not
otherwise, the Beneficiary shall be entitled to take proceedings in any court of
competent jurisdiction such as Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or the Voting Rights, the Exchange
Rights or the Automatic Exchange Rights except subject to the conditions and in
the manner herein provided, and that all powers and trusts hereunder shall be
exercised and all proceedings at law shall be instituted, had and maintained by
Trustee, except only as herein provided, and in any event for the equal benefit
of all Beneficiaries.

6.7      Reliance Upon Declarations

                         Trustee shall not be considered to be in contravention
of any its rights, powers, duties and authorities hereunder if, when required,
it acts and relies in good faith upon statutory declarations, certificates,
opinions, lists, mailing labels, or reports or other papers or documents
furnished pursuant to the provisions hereof or required by Trustee to be
furnished to it in the exercise of its rights, powers, duties and authorities
hereunder if such statutory declarations, certificates, opinions, lists, mailing
labels or reports or other papers or documents comply with the provisions of
Section 6.8, if applicable, and with any other applicable provisions of this
Agreement.

6.8      Evidence and Authority to the Trustee

                         Parent and/or ExchangeCo shall furnish to Trustee
evidence of compliance with the conditions provided for in this Agreement
relating to any action or step required or permitted to be taken by Parent
and/or ExchangeCo or Trustee under this Agreement or as a result of any
obligation imposed under this Agreement, including, without limitation, in
respect of the Voting Rights or the Exchange

--------------------------------------------------------------------------------

- 19 -

Right or the Automatic Exchange Rights and the taking of any other action to be
taken by Trustee at the request of or on the application of Parent and/or
ExchangeCo promptly if and when:

  (a)

such evidence is required by any other section of this Agreement to be furnished
to Trustee in accordance with the terms of this Section 6.8; or

        (b)

Trustee, in the exercise of its rights, powers, duties and authorities under
this Agreement, gives Parent and/or ExchangeCo written notice requiring it to
furnish such evidence in relation to any particular action or obligation
specified in such notice.

                         Such evidence shall consist of an Officer’s Certificate
of Parent and/or ExchangeCo or a statutory declaration or a certificate made by
Persons entitled to sign an Officer’s Certificate stating that any such
condition has been complied with in accordance with the terms of this Agreement.

                         Whenever such evidence relates to a matter other than
the Voting Rights or the Exchange Right or the Automatic Exchange Rights or the
taking of any other action to be taken by Trustee at the request or on the
application of Parent and/or ExchangeCo, and except as otherwise specifically
provided herein, such evidence may consist of a report or opinion of any
solicitor, attorney, auditor, accountant, appraiser, valuer, engineer or other
expert or any other Person whose qualifications give authority to a statement
made by him, provided that if such report or opinion is furnished by a director,
officer or employee of Parent and/or ExchangeCo it shall be in the form of an
Officer’s Certificate or a statutory declaration.

                         Each statutory declaration, Officer’s Certificate,
opinion or report furnished to Trustee as evidence of compliance with a
condition provided for in this Agreement shall include a statement by the Person
giving the evidence:

  (a)

declaring that he has read and understands the provisions of this Agreement
relating to the condition in question;

        (b)

describing the nature and scope of the examination or investigation upon which
he based the statutory declaration, certificate, statement or opinion; and

        (c)

declaring that he has made such examination or investigation as he believes is
necessary to enable him to make the statements or give the opinions contained or
expressed therein.

6.9      Experts, Advisers and Agents

 

Trustee may:

        (a)

in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by Trustee or by
Parent and/or ExchangeCo or otherwise, and may employ such assistants as may be
necessary to the proper discharge of its powers and duties and determination of
its rights hereunder and may pay proper and reasonable compensation for all such
legal and other advice or assistance as aforesaid; and

        (b)

employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder, and may
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable


--------------------------------------------------------------------------------

- 20 -

remuneration for all services performed by it) in the discharge of the trusts
hereof and compensation for all disbursements, costs and expenses made or
incurred by it in the discharge of its duties hereunder and in the management of
the Trust.

6.10      Investment of Moneys Held by the Trustee

                         Unless otherwise provided in this trust agreement, any
moneys held by or on behalf of Trustee which under the terms of this trust
agreement may or ought to be invested or which may be on deposit with Trustee or
which may be in the hands of Trustee may be invested and reinvested in the name
or under the control of Trustee in securities in which, under the laws of the
Province of British Columbia, trustees are authorized to invest trust moneys,
provided that such securities are stated to mature within two years after their
purchase by Trustee, and Trustee shall so invest such moneys on the written
direction of ExchangeCo. Pending the investment of any moneys as hereinbefore
provided, such moneys may be deposited in the name of Trustee in any chartered
bank in Canada or, with the consent of ExchangeCo, in the deposit department of
Trustee or any other loan or trust company authorized to accept deposits under
the laws of Canada or any province thereof at the rate of interest then current
on similar deposits.

6.11      Trustee Not Required to Give Security

                         Trustee shall not be required to give any bond or
security in respect of the execution of the trusts, rights, duties, powers and
authorities of this Agreement or otherwise in respect of the premises.

6.12      Trustee Not Bound to Act on Request

                         Except as in this Agreement otherwise specifically
provided, Trustee shall not be bound to act in accordance with any direction or
request of Parent and/or ExchangeCo or of the directors thereof until a duly
authenticated copy of the instrument or resolution containing such direction or
request shall have been delivered to Trustee, and Trustee shall be empowered to
act upon any such copy purporting to be authenticated and believed by Trustee to
be genuine.

6.13      Authority to Carry on Business

                         Trustee represents to Parent and ExchangeCo that at the
date of execution and delivery by it of this Agreement it is authorized to carry
on the business of a trust company in each of the Provinces of Canada but if,
notwithstanding the provisions of this Section 6.13, it ceases to be so
authorized to carry on business, the validity and enforceability of this
Agreement and the Voting Rights, the Exchange Right and the Automatic Exchange
Rights shall not be affected in any manner whatsoever by reason only of such
event but Trustee shall, within 90 days after ceasing to be authorized to carry
on the business of a trust company in any Province of Canada, either become so
authorized or resign in the manner and with the effect specified in Article 9.

6.14      Conflicting Claims

                         If conflicting claims or demands are made or asserted
with respect to any interest of any Beneficiary in any Exchangeable Shares,
including any disagreement between the heirs, representatives, successors or
assigns succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then Trustee shall be entitled, at its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
In so refusing, Trustee may elect not to exercise any Voting Rights, Exchange
Rights or Automatic Exchange Rights subject to such conflicting claims or
demands and, in so doing, Trustee shall not be or become liable to any Person on
account of such election or its failure or refusal to comply with

--------------------------------------------------------------------------------

- 21 -

any such conflicting claims or demands. Trustee shall be entitled to continue to
refrain from acting and to refuse to act until:

  (a)

the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right or Automatic Exchange Rights subject to such conflicting claims or demands
have been adjudicated by a final judgment of a court of competent jurisdiction
and all rights of appeal have expired; or

        (b)

all differences with respect to the Voting Rights, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands have been
conclusively settled by a valid written agreement binding on all such adverse
claimants, and Trustee shall have been furnished with an executed copy of such
agreement certified to be in full force and effect.

                         If Trustee elects to recognize any claim or comply with
any demand made by any such adverse claimant, it may in its discretion require
such claimant to furnish such surety bond or other security satisfactory to
Trustee as it shall deem appropriate to fully indemnify it as between all
conflicting claims or demands.

6.15      Acceptance of Trust

                         Trustee hereby accepts the Trust created and provided
for by and in this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and to hold all rights, privileges and benefits
conferred hereby and by law in trust for the various Persons who shall from time
to time be Beneficiaries, subject to all the terms and conditions herein set
forth.

6.16      Incumbency Certificate

                         Each of Parent and ExchangeCo shall file with Trustee a
certificate of incumbency setting forth the names of the individuals authorized
to give instructions, directions or other instruments to Trustee (each an
“Authorized Person”), together with specimen signatures of such persons, and
Trustee shall be entitled to rely on the latest certificate of incumbency filed
with it unless it receives notice, in accordance with Section 13.3 of this
Agreement, of a change in the Authorized Persons with updated specimen
signatures.

Article 7
COMPENSATION

7.1      Fees and Expenses of Trustee

                         Parent and ExchangeCo jointly and severally agree to
pay Trustee reasonable compensation for all of the services rendered by it under
this Agreement and will reimburse Trustee for all reasonable expenses (including
taxes other than taxes based on the net income of Trustee) and disbursements
(including reasonable travel expenses incurred by Trustee in connection with its
duties hereunder and reasonable compensation and reasonable remuneration paid by
Trustee in connection with the retainer or employment of experts, advisors and
agents under Sections 5.14 and 6.9), including the cost and expense of any suit
or litigation of any character and any proceedings before any governmental
agency reasonably incurred by Trustee in connection with its duties under this
Agreement; provided that Parent and ExchangeCo shall have no obligation to
reimburse Trustee for any expenses or disbursements paid, incurred or suffered
by Trustee in any suit or litigation in which Trustee is determined to have
acted in bad faith or with negligence, recklessness or wilful misconduct.
Invoices for services rendered by

--------------------------------------------------------------------------------

- 22 -

Trustee hereunder shall be provided to Parent, on behalf of Parent and
ExchangeCo, at the address of the Parent set forth in Section 13.3 of this
Agreement. Any amount owing or unpaid after 30 days from the invoice date will
bear interest at a rate per annum, from the expiration of such 30 day period,
equal to the then current rate charged by Trustee and shall be payable on
demand. The obligation of Parent and ExchangeCo under this Section 7.1 shall
survive the resignation or removal of Trustee.

Article 8
INDEMNIFICATION AND LIMITATION OF LIABILITY

8.1      Indemnification of Trustee

                         Parent and ExchangeCo jointly and severally agree to
indemnify and hold harmless Trustee and each of its directors, officers and
agents appointed and acting in accordance with this Agreement (collectively, the
“Indemnified Parties”) against all claims, losses, damages, reasonable costs,
penalties, fines and reasonable expenses (including reasonable expenses of
Trustee’s legal counsel) which, without fraud, negligence, recklessness, wilful
misconduct or bad faith on the part of such Indemnified Party, may be paid,
incurred or suffered by the Indemnified Party by reason or as a result of
Trustee’s acceptance or administration of the Trust, its compliance with its
duties set forth in this Agreement, or any written or oral instruction delivered
to Trustee by Parent or ExchangeCo pursuant hereto.

                         In no case shall Parent or ExchangeCo be liable under
this indemnity for any claim against any of the Indemnified Parties unless
Parent and ExchangeCo shall be notified by Trustee of the written assertion of a
claim or of any action commenced against the Indemnified Parties, promptly after
any of the Indemnified Parties shall have received any such written assertion of
a claim or shall have been served with a summons or other first legal process
giving information as to the nature and basis of the claim. Subject to (ii)
below, Parent and ExchangeCo shall be entitled to participate at their own
expense in the defence and, if Parent and ExchangeCo so elect at any time after
receipt of such notice, either of them may assume the defence of any suit
brought to enforce any such claim. Trustee shall have the right to employ
separate counsel in any such suit and participate, in the defence thereof but
the fees and expenses of such counsel shall be at the expense of Trustee unless:
(i) the employment of such counsel has been authorized by Parent or ExchangeCo;
or (ii) the named parties to any such suit include both Trustee and Parent or
ExchangeCo and Trustee shall have been advised by counsel acceptable to Parent
or ExchangeCo that there may be one or more legal defences available to Trustee
that are different from or in addition to those available to Parent or
ExchangeCo and that, in the judgment of such counsel, would present a conflict
of interest were a joint representation to be undertaken (in which case Parent
and ExchangeCo shall not have the right to assume the defence of such suit on
behalf of Trustee but shall be liable to pay the reasonable fees and expenses of
counsel for Trustee).

                         For certainty, the indemnity provided for in this
Section 8.1 shall survive the termination of the Agreement.

8.2      Limitation on Liability

                         Trustee shall not be held liable for any loss which may
occur by reason of depreciation of the value of any part of the Trust Estate or
any loss incurred on any investment of funds pursuant to this trust agreement,
except to the extent that such loss is attributable to the fraud, negligence,
recklessness, wilful misconduct or bad faith on the part of Trustee.

--------------------------------------------------------------------------------

- 23 -

Article 9
CHANGE OF TRUSTEE

9.1      Resignation

                         Trustee, or any Trustee hereafter appointed, may at any
time resign by giving written notice of such resignation to Parent and
ExchangeCo specifying the date on which it desires to resign, provided that such
notice shall not be given less than one month before such desired resignation
date unless Parent and ExchangeCo otherwise agree and provided further that such
resignation shall not take effect until the date of the appointment of a
successor Trustee and the acceptance of such appointment by the successor
Trustee. Upon receiving such notice of resignation, Parent and ExchangeCo shall
promptly appoint a successor Trustee by written instrument in duplicate, one
copy of which shall be delivered to the resigning Trustee and one copy to the
successor Trustee. Failing acceptance by a successor Trustee of such
appointment, a successor Trustee may be appointed by an order of a court of
competent jurisdiction upon application of one or more of the parties hereto, at
the expense of Parent and ExchangeCo.

9.2      Removal

                         Trustee, or any Trustee hereafter appointed, may
(provided a successor Trustee is appointed) be removed at any time on not less
than 30 days’ prior notice by written instrument executed by Parent and
ExchangeCo, in duplicate, one copy of which shall be delivered to Trustee so
removed and one copy to the successor Trustee.

9.3      Successor Trustee

                         Any successor Trustee appointed as provided under this
Agreement shall execute, acknowledge and deliver to Parent and ExchangeCo and to
its predecessor Trustee an instrument accepting such appointment. Thereupon the
resignation or removal of the predecessor Trustee shall become effective and
such successor Trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with the like effect as if originally named as
Trustee in this Agreement. However, on the written request of Parent and
ExchangeCo or of the successor Trustee, Trustee ceasing to act shall, upon
payment of any amounts then due it pursuant to the provisions of this Agreement,
execute and deliver an instrument transferring to such successor Trustee all the
rights and powers of Trustee so ceasing to act. Upon the request of any such
successor Trustee, Parent, ExchangeCo and such predecessor Trustee shall execute
any and all instruments in writing for more fully and certainly vesting in and
confirming to such successor Trustee all such rights and powers.

9.4      Notice of Successor Trustee

                         Upon acceptance of appointment by a successor Trustee
as provided herein, Parent and ExchangeCo shall cause to be mailed notice of the
succession of such Trustee hereunder to each Beneficiary specified in a List. If
Parent or ExchangeCo shall fail to cause such notice to be mailed within 10 days
after acceptance of appointment by the successor Trustee, the successor Trustee
shall cause such notice to be mailed at the expense of Parent and ExchangeCo.

--------------------------------------------------------------------------------

- 24 -

Article 10
PARENT SUCCESSORS

10.1      Certain Requirements in Respect of Combination, etc.

                         Parent shall not consummate any transaction (whether by
way of reconstruction, reorganization, consolidation, merger, transfer, sale,
lease or otherwise) whereby all or substantially all of its undertaking,
property and assets would become the property of any other Person or, in the
case of a merger, of the continuing corporation resulting therefrom unless, but
may do so if such other Person or continuing corporation (herein called the
“Parent Successor”), by operation of law, becomes, without more, bound by the
terms and provisions of this Agreement or, if not so bound, executes, prior to
or contemporaneously with the consummation of such transaction, a trust
agreement supplemental hereto to evidence the assumption by the Parent Successor
of liability for all moneys payable and property deliverable hereunder and the
covenant of such Parent Successor to pay and deliver or cause to be delivered
the same and its agreement to observe and perform all the covenants and
obligations of Parent under this Agreement.

10.2      Vesting of Powers in Successor

                         Whenever the conditions of Section 10.1 have been duly
observed and performed, Trustee and, if required by Section 10.1, Parent
Successor and ExchangeCo shall execute and deliver the supplemental trust
agreement provided for in Article 11 and thereupon Parent Successor shall
possess and from time to time may exercise each and every right and power of
Parent under this Agreement in the name of Parent or otherwise and any act or
proceeding by any provision of this Agreement required to be done or performed
by the Board of Directors of Parent or any officers of Parent may be done and
performed with like force and effect by the directors or officers of such Parent
Successor.

10.3      Wholly-Owned Subsidiaries

                         Nothing herein shall be construed as preventing the
amalgamation or merger of any wholly-owned direct or indirect subsidiary of
Parent with or into Parent or the winding-up, liquidation or dissolution of any
wholly-owned subsidiary of Parent provided that all of the assets of such
subsidiary are transferred to Parent or another wholly-owned direct or indirect
subsidiary of Parent and any such transactions are expressly permitted by this
Article 10.

Article 11
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS

11.1      Amendments, Modifications, etc.

                         This Agreement may not be amended or modified except by
an agreement in writing executed by Parent, ExchangeCo and Trustee and approved
by the Beneficiaries in accordance with Section 10.2 of the Exchangeable Share
Provisions.

11.2      Ministerial Amendments

                         Notwithstanding the provisions of Section 11.1, the
parties to this Agreement may in writing, at any time and from time to time,
without the approval of the Beneficiaries, amend or modify this Agreement for
the purposes of:

--------------------------------------------------------------------------------

- 25 -

  (a)

adding to the covenants of any or all parties hereto for the protection of the
Beneficiaries hereunder provided that the Board of Directors of each of
ExchangeCo and Parent shall be of the good faith opinion that such additions
will not be prejudicial to the rights or interests of the Beneficiaries;

        (b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of Parent and ExchangeCo
and in the opinion of Trustee (which may, for this purpose, rely on the opinion
of counsel), having in mind the best interests of the Beneficiaries, it may be
expedient to make, provided that such Boards of Directors and Trustee shall be
of the opinion that such amendments and modifications will not be prejudicial to
the interests of the Beneficiaries; or

        (c)

making such changes or corrections which, on the advice of counsel to Parent,
ExchangeCo and Trustee, are required for the purpose of curing or correcting any
ambiguity or defect or inconsistent provision or clerical omission or mistake or
manifest error, provided that in the opinion of Trustee (which may, for this
purpose, rely on the opinion of counsel) and the Board of Directors of each of
Parent and ExchangeCo such changes or corrections will not be prejudicial to the
rights and interests of the Beneficiaries.

11.3      Meeting to Consider Amendments

                         ExchangeCo, at the request of Parent, shall call a
meeting or meetings of the Beneficiaries for the purpose of considering any
proposed amendment or modification requiring approval pursuant hereto. Any such
meeting or meetings shall be called and held in accordance with the by-laws of
ExchangeCo, the Exchangeable Share Provisions and all applicable laws.

11.4      Changes in Capital of Parent and ExchangeCo

                         At all times after the occurrence of any event
contemplated pursuant to Section 2.7 or 2.8 of the Exchangeable Share Support
Agreement or otherwise, as a result of which either Parent Common Shares or the
Exchangeable Shares or both are in any way changed, this Agreement shall
forthwith be amended and modified as necessary in order that it shall apply with
full force and effect, mutatis mutandis, to all new securities into which Parent
Common Shares or the Exchangeable Shares or both are so changed and the parties
hereto shall execute and deliver a supplemental trust agreement giving effect to
and evidencing such necessary amendments and modifications.

11.5      Execution of Supplemental Trust Agreements

                         No amendment to or modification or waiver of any of the
provisions of this Agreement otherwise permitted hereunder shall be effective
unless made in writing and signed by all of the parties hereto. From time to
time ExchangeCo (when authorized by a resolution of its Board of Directors),
Parent (when authorized by a resolution of its Board of Directors) and Trustee
may, subject to the provisions of these presents, and they shall, when so
directed by these presents, execute and deliver by their proper officers, trust
agreements or other instruments supplemental hereto, which thereafter shall form
part hereof, for any one or more of the following purposes:

  (a)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of Article 10


--------------------------------------------------------------------------------

- 26 -

 

and any successor Trustee in accordance with the provisions of Article 9 and
Section 12.3;

        (b)

making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Rights which, in the opinion of Trustee (which may, for this purpose, rely on
the opinion of counsel), will not be prejudicial to the interests of the
Beneficiaries or are, in the opinion of counsel to Trustee, necessary or
advisable in order to incorporate, reflect or comply with any legislation the
provisions of which apply to Parent, ExchangeCo, Trustee or this Agreement; and

        (c)

for any other purposes not inconsistent with the provisions of this Agreement,
including without limitation, to make or evidence any amendment or modification
to this Agreement as contemplated hereby, provided that, in the opinion of
Trustee (which may, for this purpose, rely on the opinion of counsel), the
rights of Trustee and Beneficiaries will not be prejudiced thereby.

Article 12
TERMINATION AND ASSIGNMENT

12.1      Term

                         The Trust created by this Agreement shall continue
until the earliest to occur of the following events:

  (a)

no outstanding Exchangeable Shares are held by a Beneficiary (other than Parent
and its Affiliates);

        (b)

each of Parent and ExchangeCo elects in writing to terminate the Trust and such
termination is approved by the Beneficiaries in accordance with Section 10.2 of
the Exchangeable Share Provisions; and

        (c)

21 years from the date of this Agreement.

12.2      Survival of Agreement

                         This Agreement shall survive any termination of the
Trust and shall continue until there are no Exchangeable Shares outstanding held
by a Beneficiary; provided, however, that the provisions of Article 7 and
Article 8 shall survive any such termination of this Agreement.

12.3      Assignment by Trustee

                         This Agreement may not be assigned by Trustee without
the prior written consent of Parent and ExchangeCo, not to be unreasonably
withheld; provided, however, that this Agreement may be assigned by Trustee to
an Affiliate (the “Assignee”) if (a) the Assignee executes, acknowledges and
delivers to Parent and ExchangeCo a trust agreement of other instrument(s)
supplemental hereto as provided in Article 11 to evidence the appointment of it
as successor Trustee and the acceptance by it of such appointment and the
assumption by it of all the duties and obligations of the predecessor Trustee
hereunder without further amendment hereto, and (b) Parent and ExchangeCo are
provided with a certificate of a senior officer of the Assignee in form
satisfactory to them, acting reasonably, certifying that the Assignee is
authorized to carry on the business of a trust company in each of the Provinces
of

--------------------------------------------------------------------------------

- 27 -

Canada and is free of any material conflict of interest in its role as fiduciary
under this Agreement and in its role in any other capacity.

Article 13
GENERAL

13.1      Severability

                         If any provision of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remainder of this Agreement shall not in any way be affected or impaired
thereby and the Agreement shall be carried out as nearly as possible in
accordance with its original terms and conditions.

13.2      Enurement

                         This Agreement shall be binding upon and enure to the
benefit of the parties hereto and their respective successors and permitted
assigns and to the benefit of the Beneficiaries.

13.3      Notices to Parties

                         All notices and other communications required or
permitted to be delivered to a party under this Agreement shall be in writing
and shall be deemed to have been properly delivered, given or received upon
receipt when delivered by hand or two business days after being sent by
registered mail or by courier or by express delivery service or by facsimile,
provided that in each case the notice or communication is sent to the address or
a facsimile telephone number set forth beneath the name of such party below:

  (a) if to ExchangeCo or Parent to:               Keewatin Windpower Corp.    
  Suite 617       666 Burrard Street       Vancouver, BC V6C 3P6      
Attention:    President       Fax:               (604) 601-2070           (b)
with copy (but not as notice) to:               Clark Wilson LLP       800 – 885
W. Georgia Street       Vancouver, BC V6C 3H1       Attention:    Bernard Pinsky
      Fax:               (604) 687-6314           (c) if to Trustee to:        
      Valiant Trust Company       600 – 750 Cambie Street       Vancouver, BC
V6B 0A2       Attention:   Manager, Client Services       Fax:             
 (604) 681-3067


--------------------------------------------------------------------------------

- 28 -

Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by fax shall be deemed to
have been given and received on the date of receipt thereof unless such day is
not a Business Day in which case it shall be deemed to have been given and
received upon the immediately following Business Day.

13.4      Notice to Beneficiaries

                         Any and all notices to be given and any documents to be
sent to any Beneficiaries may be given or sent to the address of such
Beneficiary shown on the register of holders of Exchangeable Shares in any
manner permitted by the by-laws of ExchangeCo from time to time in force in
respect of notices to shareholders and shall be deemed to be received (if given
or sent in such manner) at the time specified in such by-laws, the provisions of
which by-laws shall apply mutatis mutandis to notices or documents as aforesaid
sent to such Beneficiaries.

13.5      Risk of Payments by Post

                         Whenever payments are to be made or documents are to be
sent to any Beneficiary by Trustee or Beneficiary to Trustee, the making of such
payment or sending of such document sent through the post shall be at risk of
the Parent and ExchangeCo, in the case of payments made or documents sent by
Trustee, and at the risk of the Beneficiary, in the case of payments made or
documents sent by the Beneficiary.

13.6      Counterparts

                         This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

13.7      Fax execution

                         This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.

13.8      Jurisdiction

                         This Agreement shall be construed and enforced in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein.

13.9      Attornment

                         Parent agrees that any action or proceeding arising out
of or relating to this Agreement may be instituted in the courts of British
Columbia, waives any objection which it may have now or hereafter to the venue
of any such action or proceeding, irrevocably submits to the jurisdiction of the
said courts in any such action or proceeding, and hereby appoints ExchangeCo at
its registered office in the Province of British Columbia as Parent’s attorney
for service of process.

--------------------------------------------------------------------------------

- 29 -

                         IN WITNESS WHEREOF the parties hereto have caused this
Agreement to be duly executed as of the date first above written.

KEEWATIN WINDPOWER INC.


Per: /s/ Chris Craddock   Name: Chris Craddock   Title: President  

KEEWATIN WINDPOWER CORP.



Per: /s/ Chris Craddock   Name: Chris Craddock   Title: President  

VALIANT TRUST COMPANY


Per: /s/ Janet M. Brown   Name: Janet M. Brown   Title: Managing Director,
Client Services                     Per: /s/ Ramie Lousa   Name: Ramie Lousa  
Title: Manager, Client Services  


--------------------------------------------------------------------------------